Citation Nr: 1741750	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  03-30 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to an increased rating for left shoulder disability, currently evaluated as 20 percent disabling.

3.  Entitlement to initial compensable disability ratings for bilateral peripheral neuropathy of the lower extremities.  

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Steve Ginski, Associate CCounsel

INTRODUCTION

The veteran had active military service from February 1984 to October 1989.

In a February 2002 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC denied entitlement to a TDIU.  The Veteran appealed this decision to the Board of Veterans' Appeals (Board).  Jurisdiction over the case was transferred to the RO in Roanoke, Virginia in September 2003.  Jurisdiction of the case is now with RO in Pittsburgh, Pennsylvania because the Veteran lives outside of the United States.  

In a June 2005 rating decision, the Roanoke RO denied an increased rating for left shoulder disability.  The Veteran appealed that rating action to the Board.

In an August 2006 rating decision, the Roanoke RO denied service connection for psychiatric, low back, bilateral knee and bilateral foot disorders.   The Veteran appealed that rating action to the Board.

In a January 2016 rating decision, the Pittsburgh RO granted service connection for bilateral lower extremity peripheral neuropathy.  The Veteran appealed that rating action to the Board.  

The veteran testified before a Veteran's Law Judge (VLJ) at a hearing held at the RO in February 2008.  The VLJ conducting that hearing has since retired.  The issues of entitlement to service connection for a low back disability, an increased ratin for left shoulder disability, and a TDIU, were initially before the Board in July 2008.  They were remanded at that time for development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

First, remand is required for the Veteran's claim of entitlement to service connection for a low back disorder.  The Board is satisfied with the evidence of record regarding the Veteran's claim that his low back disorder is secondarily related to his service-connected left shoulder disorder.  However, the Veteran also contends that his low back disorder is etiologically related to his military service.  

The direct opinions of record note that there are no records of low back symptoms during his military service.  However, the Veteran has submitted a sick slip for his lower back and left shoulder.  The date is illegible on the slip, but it is at least evidence that the Veteran presented with complaints of low back symptomatology in conjunction with his left shoulder during service.  In addition, in a February 2011 opinion from Dr. J. Baron, it was noted that it could not be assessed for certain whether the Veteran's lumbar spine symptoms existed prior to his entry into the military, based on the relatively short service time of five years and no existing findings in his medical files.  First, the Veteran is presumed sound on entry, as his entrance examination is silent for any low back symptoms.  Second, the opinion seems to presuppose a finding that the Veteran did have low back symptoms during service.  The opinion is inadequate to support the grant of service connection, and it is in conflict with the negative etiological opinions of record.  Thus, remand is necessary to obtain an opinion that addresses new service treatment records showing an individual sick slip for low back symptoms.  

With respect to the Veteran's claim of entitlement to an increased rating for his left shoulder condition, in an August 2017 statement submitted with a July 2017 MRI report, the Veteran described that his left shoulder had gotten worse.  The same is true of the Veteran's claims of entitlement to increased ratings for bilateral lower extremity peripheral neuropathy.  As such, more contemporaneous findings are necessary. See Snuffer v. Gober, 10 Vet. App. 400   (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Also, the issue of entitlement to a TDIU is considered to be inextricably intertwined with the issues currently on appeal. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the TDIU claim should be adjudicated following the adjudication, or other appropriate disposition, of the remaining appeals.  In addition, the Board finds that an opinion should be obtained on remand that reflects consideration of all the Veteran' service-connecte disorders.  Such an opinion has yet to be obtained.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with an appropriate examination to determine the etiology of his low back disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disorder had onset in or is otherwise related to the Veteran's military service.  The examiner must specifically address the following:  1) the Veteran's lay statements describing continuous low back symptomatology since his serivce; 2) an individual sick slip that was received by VA in 2017 showing the Veteran being placed on profile for low back symptoms during service; and 3) the Veteran's statements describing how he placed more weight on his low back while carrying ruck sacks during service because he was unable to carry weight with his left shoulder.  

2.  Provide the Veteran with an appropriate examination to determine the severity of the service-connected left shoulder disability.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

Full range of motion testing must be performed where possible.  The left shoulder should be tested in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of the opposite undamaged joint.

3.  Provide the Veteran with an appropriate examination to determine the severity of the service-connected peripheral neuropathy of the bilateral lower extremities.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire. 

4.  Schedule the Veteran for a VA examination to be conducted to determine the functional limitations imposed by all of his service-connected disabilities, particularly with respect to his ability to maintain employment.  

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100 (b) (2016).





